              Case 1:18-cv-05759-RWL Document 83 Filed 07/10/20 Page 1 of 1

                                                                                      Seyfarth Shaw LLP
                                                                                        560 Mission Street
                                                                                               Suite 3100
                                                                      San Francisco, California 94105-2930
                                                                                         T (415) 397-2823
                                                                                         F (415) 397-8549

                                                                                    mburns@seyfarth.com
                                                                                         T (415) 732-1109

                                                                                        www.seyfarth.com

                                          July 10, 2020

Via ECF

The Honorable Robert W. Lehrburger
United States District Court
500 Pearl St., Room 1960
New York, New York 10007

         Re:      Janimary Hernandez v. J.C. Penney Company, Inc.
                  Case No. 18-cv-05759 (S.D.N.Y.)

Dear Judge Lehrburger:

         We represent Defendant in the above-referenced action.

        On May 22, 2020, this case was stayed by the Court in all respects following Defendant’s
filing of a suggestion of bankruptcy and imposition of automatic stay of proceedings. (ECF No.
82). On July 8, 2020, the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) denied Plaintiff’s motion for relief from stay. J. C. Penney Company, Inc.,
Case No. 20-20182 (DRJ) (S.D. Tex. July 8, 2020) (ECF No. 997).

       Accordingly, Defendant respectfully requests confirmation that the final approval hearing
previously set for July 28, 2020 is stricken and vacated in light of the above.


                                            Respectfully submitted,

                                            SEYFARTH SHAW LLP

                                             /s/ Michael J. Burns


cc:      Counsel of Record




64782736v.1
